EXHIBIT 10.1
SEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT
This is the Seventh Amendment to the Employment Agreement (“Agreement”) between
Lindsay Corporation, a Delaware corporation (“LINDSAY”) and Richard W. Parod
(“PAROD”), which was entered into on March 8, 2000, and under which PAROD
commenced employment on April 5, 2000, and was previously amended on May 2,
2003, December 22, 2004, March 20, 2007, December 22, 2008, January 26, 2009 and
February 25, 2010.
I.
Paragraph 2 of the Agreement is hereby amended to extend the Term of the
Agreement for two additional years, so that, unless terminated at an earlier
date in accordance with Paragraph 4 of the Agreement, the Term shall continue in
effect until April 5, 2013.
II.
All other terms and conditions of the Agreement are hereby ratified and
confirmed. All defined terms which are used herein shall have the same meaning
as in the Agreement, except as modified herein.
IN WITNESS WHEREOF, the parties have executed the Seventh Amendment to the
Agreement to be effective on the later date set forth below when the Agreement
has been executed by both parties.

         
RICHARD W. PAROD
  LINDSAY CORPORATION    
 
       
/s/ Richard W. Parod
 
Richard W. Parod
  /s/ Michael N. Christodolou
 
Michael N. Christodolou    
 
  Chairman of the Board    
 
       
Date: January 31, 2011
  Date: January 31, 2011    

 

 